Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 34-45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mallaiah et al., US PGPub 2014/0114932, hereafter “Mallaiah.”
With respect to claim 34, Mallaiah teaches a method comprising:
determining if runtime memory loading exceeds a threshold, in par. 54, where it is determined if a threshold has been met, and par. 58, which discloses that the threshold may be based on the read/write request load which corresponds to the runtime memory loading of the claim, and
enabling foreground memory deduplication if the threshold is determined to be met based on the runtime memory loading, in par. 54, where the inline deduplication occurs when the threshold has been met, and par. 58 which discloses that the threshold is based on read/write request load which corresponds to the runtime memory loading of the claim.
With respect to claim 35, Mallaiah teaches the method of claim 34, further comprising:
detecting runtime memory loading, in par. 58; and
determining if the threshold is met based on the detected runtime memory loading, in pars. 54 and 58.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-22 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed et al., US PGPub 2018/0295367, hereafter “Mohammed,” in view of Mallaiah et al., US PGPub 2014/0114932, hereafter “Mallaiah.”
With respect to claim 21, Mohammed teaches a semiconductor apparatus, comprising:
one or more substrates, in par. 161; and
logic coupled to the one or more substrates, wherein the logic is at least partly implemented in one or more of configurable logic and fixed-functionality hardware logic, the logic coupled to the one or more substrates,  in par. 161, 
Mohammed fails to teach logic to determine if runtime memory loading exceeds a threshold. Malliah teaches:
logic to determine if runtime memory loading exceeds a threshold, in par. 54, where it is determined if a threshold has been met, and par. 58, which discloses that the threshold may be based on the read/write request load which corresponds to the runtime memory loading of the claim, and
enable foreground memory deduplication if the threshold is determined to be met based on the runtime memory loading, in par. 54, where the inline deduplication occurs when the threshold has been met, and par. 58 which discloses that the threshold is based on read/write request load which corresponds to the runtime memory loading of the claim.
It would have been obvious to one of ordinary skill in the art, having the teachings of Mohammed and Mallaiah before him before the earliest effective filing date, to modify the memory system of Mohammed with the memory system of Mallaiah, in order to increase memory capacity, as taught by Mallaiah in par. 43.
With respect to claim 22, Mallaiah teaches the apparatus of claim 21, wherein the logic is further to:
detect runtime memory loading, in par. 58; and
determine if the threshold is met based on the detected runtime memory loading, in pars. 54 and par. 58.
With respect to claim 27, Mohammed teaches the apparatus of claim 21, wherein the logic coupled to the one or more substrates includes transistor channel regions that are positioned within the one or more substrates, in par. 161.
With respect to claim 28, Mohammed teaches a semiconductor apparatus, comprising:
a processor, in par. 157; 
memory communicatively coupled to the processor, in par. 157;
a memory controller communicatively coupled to the processor and memory, in par. 157; and
logic communicatively coupled to the processor and the memory controller, in par. 161.
Mohammed fails to teach logic to determine if runtime memory loading exceeds a threshold. Malliah teaches:
logic to determine if runtime memory loading exceeds a threshold, in par. 54, where it is determined if a threshold has been met, and par. 58, which discloses that the threshold may be based on the read/write request load which corresponds to the runtime memory loading of the claim, and
enable foreground memory deduplication if the threshold is determined to be met based on the runtime memory loading, in par. 54, where the inline deduplication occurs when the threshold has been met, and par. 58 which discloses that the threshold is based on read/write request load which corresponds to the runtime memory loading of the claim.
It would have been obvious to one of ordinary skill in the art, having the teachings of Mohammed and Mallaiah before him before the earliest effective filing date, to modify the memory system of Mohammed with the memory system of Mallaiah, in order to increase memory capacity, as taught by Mallaiah in par. 43.
With respect to claim 29, Mallaiah teaches the system of claim 28, wherein the logic is further to:
detect runtime memory loading, in par. 58; and
determine if the threshold is met based on the detected runtime memory loading, in par. 58.

Allowable Subject Matter
Claims 23-26, 30-33 and 36-40 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 23, D1, Mohammed and Mallaiah teach the limitations of the parent claim, but fail to teach enabling memory deduplication at boot time and running on linear memory space until foreground memory deduplication is enabled.
With respect to claim 24, D1, Mohammed and Mallaiah teach the limitations of the parent claim, but fail to teach disabling foreground memory deduplication at boot time.
With respect to claim 25, D1, Mohammed and Mallaiah teach the limitations of the parent claim, but fail to teach building non-linear memory space in the background when the background memory deduplication is enabled. Claim 26 depends from claim 25 and is allowable for those reasons.
Claims 30-33 and 36-39 contain similar allowable subject matter.
With respect to claim 40, D1 and Mallaiah teach the limitations of the parent claim, but fails to teach bypassing memory deduplication for incoming data when foreground memory deduplication is disabled.

Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive. Applicant amended the claims to include the limitation “determine if runtime memory loading exceeds a threshold” and stated that D1 and Mallaiah fail to teach the amended limitation.  The examiner has updated the rejection to show that Mallaiah teaches this limitation, in par. 58, where the threshold is based on read/write request load, which the examiner is considering the runtime memory loading of the claim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN DARE/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136